           Case 2:15-cv-02245-WBS-AC Document 77 Filed 07/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10                             UNITED STATES DISTRICT COURT

11                         FOR THE EASTERN DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA ex rel.      CASE NO. 2:15-cv-02245-WBS-AC
     BRIAN MARKUS, individually,
13
                                           ORDER TO REMOVE DKT. NO. 75-1 FROM
14              Relator,                   THE DOCKET DUE TO FILING ERROR

15       vs.

16   AEROJET ROCKETDYNE HOLDINGS,
     INC., a corporation and AEROJET
17
     ROCKETDYNE, INC., a corporation,
18
                Defendants.
19

20

21

22

23

24

25

26
27

28

     [PROPOSED] ORDER TO REMOVE DKT. NO. 75-1 FROM THE DOCKET DUE TO FILING
                                   ERROR
            Case 2:15-cv-02245-WBS-AC Document 77 Filed 07/16/20 Page 2 of 2


 1          Based on the stipulation of the parties and good cause appearing IT IS HEREBY ORDERED
 2   that Dkt. No. 75-1 be removed from the docket so it is not accessible in the public record.
 3   Dated: July 16, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                      1
     [PROPOSED] ORDER TO REMOVE DKT. NO. 75-1 FROM THE DOCKET DUE TO FILING
                                   ERROR
